Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Corrado (Reg. No. 42439) on 2/28/2022, followed up on 3/9/2022.

The application has been amended as follows:

1.	(Currently Amended) A method of wireless communications, comprising:
receiving, by a user equipment (UE), a message including information of a configuration, wherein the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set, wherein the repetitions of the one or more SS blocks are configured into at least two groups; and
,
wherein the at least two groups are configured based on different beam widths. 

2.	(Original) The method of claim 1, further comprising:
performing, by the UE, the synchronous neighbor cell search in response to the determination.

3.	(Original) The method of claim 1, wherein the at least two groups include:
a first group having one or more beams with broad beam width and low beamforming gain, and
a second group having one or more beams with narrow beam width and high beamforming gain.

4.	(Original) The method of claim 1, wherein the message is at least one of a master information block (MIB), a master system information block (mSIB), a system information block (SIB), a radio resource control (RRC) message, a medium access control (MAC) control element (CE), or a downlink control information (DCI) message.

5.	(Original) The method of claim 1, further comprising:
sending, by the UE, one or more metrics to assist configuring the at least two groups or to indicate which group of the at least two groups to search for.

6.	(Original) The method of claim 5, wherein the one or more metrics include at least one of a battery level of the UE, a function of search parameters, or an indication of preferred group, group size, or an SS block repetition pattern.

7.	(Original) The method of claim 1, wherein each of the at least two groups is configured based on an angular coverage.

8.	(Original) The method of claim 1, wherein each of the at least two groups is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell.

9.	(Original) The method of claim 8, wherein the information includes a restriction to one of the multiple subgroups based on an estimation at a base station or the at least one condition at the UE.

10.	(Original) The method of claim 9, wherein the estimation is based on one or more UE reports, and wherein the one or more UE reports include a UE positioning report, a UE orientation report, or a UE mobility report.

11.	(Currently Amended) A user equipment (UE) for wireless communications, comprising:
a receiver;

at least one processor communicatively coupled with the receiver and the memory, wherein the at least one processor is configured to execute the instructions to:
receive, via the receiver, a message including information of a configuration, wherein the configuration includes at least a group of repetitions of one or more synchronization signal (SS) blocks in an SS burst set, wherein the repetitions of SS blocks in the SS burst set are configured into at least two groups; and
determine which group of the at least two groups to search for during a synchronous neighbor cell search based on the configuration and at least one condition at the UE,
wherein the at least two groups are configured based on different beam widths. 

12.	(Original) The UE of claim 11, wherein the at least one processor is further configured to perform the synchronous neighbor cell search in response to the determination.

13.	(Original) The UE of claim 11, wherein the at least two groups include:
a first group having one or more beams with broad beam width and low beamforming gain; and
a second group having one or more beams with narrow beam width and high beamforming gain.



15.	(Original) The UE of claim 11, wherein each of the at least two groups is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell.

16.	(Original) The UE of claim 15, wherein the information includes a restriction to one of the multiple subgroups based on an estimation at a base station or the at least one condition at the UE.

17.	(Currently Amended) A method of wireless communications, comprising:
configuring, by a base station, repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups; and 
sending, by the base station to a user equipment (UE), a message including information of the configuration,
wherein the at least two groups are configured based on different beam widths. 

18.	(Original) The method of claim 17, further comprising:
receiving, by the base station, one or more metrics to assist configuring the at least two groups or to indicate which group of the at least two groups to search for by the UE.



20.	(Original) The method of claim 17, wherein each of the at least two groups is configured based on an angular coverage and is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell, and wherein the information includes a restriction to one of the multiple subgroups based on an estimation at the base station or a battery level at the UE.

21.	(Original) The method of claim 17, wherein the at least two groups include:
a first group having one or more beams with broad beam width and low beamforming gain; and
a second group having one or more beams with narrow beam width and high beamforming gain.

22.	(Original) The method of claim 17, wherein each of the at least two groups is configured based on an angular coverage.

23.	(Original) The method of claim 17, wherein each of the at least two groups is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell.


a transceiver;
a memory configured to store instructions; and
at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to execute the instructions to:
configure repetitions of one or more synchronization signal (SS) blocks in an SS burst set into at least two groups; and 
send, to a user equipment (UE), a message including information of the configuration,
wherein the at least two groups are configured based on different beam widths. 

25.	(Original) The base station of claim 24, wherein the at least one processor is further configured to:
receive one or more metrics to assist configuring the at least two groups or to indicate which group of the at least two groups to search for by the UE.

26.	(Original) The base station of claim 25, wherein the one or more metrics include at least one of a battery level of the UE, a function of search parameters, or an indication of preferred group, group size, or an SS block repetition pattern.



28.	(Original) The base station of claim 24, wherein the at least two groups include:
a first group having one or more beams with broad beam width and low beamforming gain; and
a second group having one or more beams with narrow beam width and high beamforming gain.

29.	(Original) The base station of claim 24, wherein each of the at least two groups is configured based on an angular coverage.

30.	(Original) The base station of claim 24, wherein each of the at least two groups is divided into multiple subgroups, wherein each subgroup covers a particular angular spread of a cell.

End of amendment. 

Allowable Subject Matter
Claims 1-30 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method of UE receiving information of a configuration, including a group of repetitions of one or more synchronous signal SS blocks in SS burst set, where the repetitions are configured into two groups, based on different beam widths, and the UE determining which group of the two groups to search during the synchronous neighbor cell search by the UE based on information and at least one condition at the UE. 

The prior art on record Deenoo teaches the neighbor cell search and synchronization in wide band and narrow band communication. However, the reference does not teach how the synchronization signal pattern is arranged in blocks. 

The prior art on record Gaal teaches synchronization channel design and transmission of legacy location of sync signals and indication for frequency offset or search space for new carrier. However, the reference does not specify that the two groups of synchronization signal blocks are of different beam widths. 

The prior art on record (cited in IDS), Sesia et al. (US 2017/0244434, Para 31) has been considered, which teaches a terminal continuously searching for and synchronizing to serving cell and neighboring cell based on reception quality and strongest received power. 

Thus, prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 11, 17, 24 recite similar allowable subject matter, thus allowed for same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/10/2022